Appeal from an order of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered March 4, 2015. The order granted the motion of defendant Sharon Eriksson to dismiss the amended complaint against her.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion in part and reinstating the third and fourth causes of action against defendant Sharon Eriksson, and as modified the order is affirmed without costs.
Same memorandum as in Vassenelli v City of Syracuse ([appeal No. 1] 138 AD3d 1471 [2016]).
Present — Smith, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.